DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to one of the four statutory categories; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: detecting an intervention event in connection with user activity of a user involving cash management; determining whether the intervention event meets an intervention threshold; generating a customized intervention particular to the intervention event and the user when the intervention event meets the intervention threshold; and outputting the customized intervention for presentation to the user, the customized intervention improving the user activity involving cash management. 
— 	Considering claim 15, the following claimed limitations recite an abstract idea: detecting an intervention event in connection with user activity of a user involving cash management; generating a customized intervention particular to the intervention event of the user; outputting the customized intervention for presentation to the user, the customized intervention improving the user activity involving cash management; initiate a training, the training including a training activity using training funds in connection with cash management.
— 	Considering claim 20, the following claimed limitations recite an abstract idea: determining an identity of [a] user; determining an authentication level for the user based on the identity of the user; customizing one or more settings based on the identity and the authentication level for the user; detecting an intervention event in connection with user activity of the user involving cash management; generating a customized intervention particular to the intervention event and the one or more settings; outputting the customized intervention for presentation to the user, the customized intervention improving the user activity involving the cash management; and transitioning to a training, the training including a training activity using training funds in connection with cash management.

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to (i) managing personal behavior, such as teaching, wherein an intervention or training is provided to a user based on one or more cash management activities that the user is performing; and/or (ii) an evaluation process where the appropriateness of one or more activities—cash management activities—of the user are evaluated, etc.     
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a cash management system, which is utilized to facilitate the recited functions regarding one or more of: detecting an intervention (an intervention event in connection with user activity of a user involving a cash management system); determining whether the intervention event meets an intervention threshold; generating a customized intervention (a customized intervention particular to the intervention event and the user when the intervention event meets the intervention threshold); outputting the customized intervention (outputting the customized intervention for presentation to the user, the customized intervention improving the user activity involving the cash management system); receiving a command (a command at the cash management system to initiate a training mode); transitioning the cash management system to a training mode (transitioning the cash management system from the transactional mode to the training mode, the training mode including a training activity using training funds in connection with operation of the cash management system); causing the cash management system to be in a transactional mode; detecting a user (detecting a user within a threshold distance of the cash management system); determining an identity of the user (i.e. identity of the user using an authentication system); determining an authentication level for the user based on the identity of the user; customizing one or more settings of the cash management system (the customization being based on the identity and the authentication level for the user), etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
In addition, per the original disclosure, the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a computer system (FIG 5, label “500”), which is utilized to implement the various systems and methods of the current invention; and wherein this computer system encompasses a conventional computer, which includes commercially available conventional devices—such as, personal computers, laptops, mobile phones, tablets, etc. (see the specification: [0056] to [0059]). 
The observation above confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-14 and 16-19). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 







Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 3 is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 currently depends from claim 2; and claim 3 recites, “the intervention event is the new action for the user and the user activity is one or more of: operating the cash management system; auditing the cash management system; performing maintenance on the cash management system; and configuring the cash management system” (emphasis added). 
	However, it is unclear how claim 3 is achieved when the intervention event implied per claim 2 is merely an erroneous action by the user, or an efficient action by the user. Given the claim language, “the intervention event includes . . . one or more of an erroneous action by the user, an inefficient action by the user, and a new action for the user” (emphasis added), claim 2 does not necessarily require the intervention event to be just a new action by the user since such event is only optional. Thus, claim 3 is ambiguous.   
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-3, 6, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawa 2005/0173515 .
	Regarding claim 1, Sawa teaches the following claimed limitations: a method for improving cash management system operation ([0001]; [0015]; [0017]: e.g. a system/method for facilitating proper operation of one or more cash machines, including an ATM, etc.), the method comprising: detecting an intervention event in connection with user activity of a user involving a cash management system ([0033]; [0052] lines 1-4; [0060]; [0061]; [0062] lines 1-6: e.g. the system allows a user to perform one or more activities, including: entering inputs, etc., and wherein the system detects one or more errors during operation—such as: (i) determining whether currency to be dispensed is jammed, which requires inspection or repair of a cash-cassette, (ii) determining, based on a discrepancy between the cash count accepted and the cash count in the cash-cassette, an error that requires inspection or repair of the cash-cassette, etc. Thus, the system detects an intervention event in connection with user activity of a user involving a cash management system); determining whether the intervention event meets an intervention threshold ([0062] lines 6-12: e.g. the system determines whether the error above has occurred at an incidence higher than a standard incidence predetermined for that error [i.e. determines whether an intervention threshold is met]); generating a customized intervention particular to the intervention event and the user when the intervention event meets the intervention threshold; and outputting the customized intervention for presentation to the user, the customized intervention improving the user activity involving the cash management system ([0062] lines 12-14: e.g. when the detected error above meets the predetermined threshold, the system generates a relevant instruction pertinent to the error [i.e. a customized intervention particular to the intervention event and the user]; and wherein the instruction is displayed to the user. In this regard, the instruction achieves the recited intended purpose, i.e. as improving the user’s activity involving the cash management system).
Sawa teaches the claimed limitations as discussed above per claim 1. Sawa further teaches:  
Regarding claim 2, the intervention event includes detecting one or more of an erroneous action by the user, an inefficient action by the user, and a new action for the user ([0062]: e.g. the system already detects, based on the discrepancy between the cash count/amount accepted and the cash count/amount in the cash-cassette, an error that requires inspection or repair of the cash-cassette; and therefore, the intervention event includes at least a new action for the user); 
Regarding claim 3, wherein the intervention event is the new action for the user and the user activity is one or more of: operating the cash management system; auditing the cash management system; performing maintenance on the cash management system; and configuring the cash management system ([0062]: e.g. as already discussed per claim 2, the system is detects, based on the discrepancy between the cash count/amount accepted and the cash count/amount in the cash-cassette, an error that requires inspection or repair of the cash-cassette. Thus, the user activity is one or more of maintaining or configuring the cash management system, etc.).
Regarding claim 6, wherein the intervention threshold is a threshold number of previous occurrences of the user activity being performed, and determining whether the intervention event meets the intervention threshold includes determining whether the user has previously performed the user activity a number of times less than the threshold number ([0062] lines 1-12: e.g. as already discussed per claim 1, the system determines an error, such as a discrepancy between the cash count/amount accepted and the cash count/amount in the cash-cassette. The system further determines whether this error has occurred at an incidence higher than a standard incidence predetermined for that error [i.e. a threshold number of previous occurrences of the user activity being performed]. In this regard, it is clear from the flow-chart depicted in FIG 8—such as the output “NO” subsequent to step S750—that the system determines whether the user has previously performed the user activity a number of times less than the threshold number); 
Regarding clam 10, wherein the user activity includes one or more of depositing funds, dispensing funds, making change, providing card-related services, checking in tills, rolling coins, authenticating a user, dropping packages into a drop vault, cashing checks, and clearing a jam ([0052] lines 1-4; [0060]: e.g. the user inserts bills to the ATM, and/or dispenses bills from the ATM, etc., and therefore, the user activity already includes at least depositing funds, dispensing funds, etc.); 
	Regarding clam 12, generating a report indicating intervention analytics associated with the user activity, the intervention analytics including data: aggregated according to one or more of an individual user, a user type, a site, a site type, a geographical area, a device type, and an organization; and indicating one or more of a number of login attempts, a number of unexpected button pushes, a number of attempts at manually evoking help, and a number of note jams or coin jams ([0028]; [0029]; [0031]; [0033]; also see FIG 3A and 3B: e.g. the system already implements one or more units that generate information relating to one or more of the detected errors; such as an  error recording area that records one or more of: the error code that indicates the type of error, the serial number of the affected machine, etc., and wherein the determination unit records the number of times the given error—such as jamming of bill/coin—has occurred. Thus, the system generates a report indicating intervention analytics associated with the user activity; and the analytics includes at least a device type; and it indicates at least a number of note/coin jams).













Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 4 and 5 are rejected under 35 U.S.C.103 as being unpatentable over Sawa 2005/0173515 in view of Slowik 2011/0035797.
Regarding claim 4, Sawa teaches the claimed limitations as discussed above per claim 1. 
	Although Sawa teaches determining an operational error of the cash management system ([0033]: e.g. currency to be dispensed to the user being jammed), Sawa does not explicitly describe that the user activity corresponds to addressing the operational error of the cash management system, and outputting the customized intervention includes presenting, while the user activity is ongoing, a demonstration of a process for resolving the operational error.
However, Slowik discloses a system/method for managing operation of an ATM; wherein the system detects, during operation of the ATM, one or more operational errors—such as, such as a banknote jam inside a part of the ATM, etc., and thereby the system selectively displays one or more pertinent textual and/or pictorial information to the user, so that the user easily resolves the operational error ([0035]; 0036]; [0039] to [0042]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Sawa in view of Slowik; for example, by upgrading the system’s algorithm, so that the system further presents, regarding the detected error, a step-by-step information that guides the user how to correct the error, etc., so that user would be able to easily restore the ATM to conduct its normal operations.  
Regarding claim 5, Sawa in view of Slowik teaches the claimed limitations as discussed above per claim 4. 
Sawa, as modified per claim 4, also teaches that the operational error is a note jam, a coin jam, or a presence of a foreign item, and the demonstration is a presentation of how to clear the note jam, the coin jam, or the foreign item (see the discussion presented with respect to claim 4).
Although Sawa, as modified per claim 4, does not explicitly describe that the presentation is in the form of video, the Office takes an Official Notice that it is an old and well-known practice in the art to present instructions to a user in the form of video; and therefore, one of ordinary skill in the art would be motivated, before the effective filing date of the  current claimed invention, to modify Sawa’s system by including an option to present the step-by-step guidance in the form of video, so that the user would have additional flexibility to easily learn the steps required to fix the error. 
●	Claim 7 is rejected under 35 U.S.C.103 as being unpatentable over Sawa 2005/0173515 in view of Roundtree 2014/0080461.  
Regarding claim 7, Sawa teaches the claimed limitations as discussed above per claim 1. 
Sawa does not explicitly describe that the intervention threshold indicates an amount of time, and determining whether the intervention event meets the intervention threshold includes determining whether the amount of time has elapsed since the user previously performed the user activity.
However, Roundtree discloses a system that provides tutorial to a user regarding functions on a device that the user is operating; wherein the system monitors usage of device functions, including determining whether a predetermined period of time—such as three month—has elapsed (i.e. the system assumes that the user has forgotten how to perform the desired function if three month has passed since the user performed the function); and thereby the system provides one or more relevant tutorials to the user (see [0061]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Sawa in view of Roundtree; for example, by upgrading the system’s algorithm, so that the system further considers one or more predetermined time periods that elapsed since the user has performed one or more functions using the ATM, etc., and wherein the system generates, when the predetermined time period that corresponds to a given function has elapsed, one or more trainings relevant to the given function, etc., in order to refresh the user’s memory regarding the use of the function, etc., so that the user would have a better chance to easily accomplish the task that he/she is trying to perform. 
●	Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Sawa 2005/0173515 in view of Takarada 2019/0088351.
Regarding claim 8, Sawa teaches the claimed limitations as discussed above per claim 1. 
Sawa does not teach that detecting the intervention event includes detecting a number of times a back button is triggered, and outputting the customized intervention includes scheduling a training session for the user.
However, Takarada discloses a system that tracks one or more actions of a user as the user operates a device, such as the number of times that the user has operated a back button on the device; and thereby, the system requires the user to take training when it determines that the user has operated the back button more times ([0676]; [0677]; FIG 43, label “4304”). 
Although the exemplary device that Takarada discusses is a medical device, the teaching is reasonably pertinent to the problem faced by the inventor; such as, providing training to a user based on detecting the number of times the user has triggered or pressed a back button.   
The Office further takes an Official Notice that it is an old and well-known practice in the art to schedule a training session to a user when it is determined that the user lacks a skill to perform a given task.
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Sawa in view of Takarada; for example, by upgrading the system’s algorithm so that the system further tracks each of the one or more actions that the user is performing when using the device, including the number of times that the user is operating one or more buttons of the ATM, etc., and wherein the system determines, based on the number of times that the user has operated a given button (e.g. the user has operated a given button more times, etc.), whether the user has sufficient skill regarding a task that the user is attempting to perform; and when the system determines that the user lacks sufficient skill, it generates a schedule for training the user regarding the task, etc., so that the user would have a further opportunity to learn and understand the steps needed to properly accomplish his/her task.   
●	Claim 9 is rejected under 35 U.S.C.103 as being unpatentable over Sawa 2005/0173515 in view of Voorhees 2020/0234611.
	Regarding claim 9, Sawa teaches the claimed limitations as discussed above per claim 1.   
	Sawa does not explicitly describe, detecting, for a particular group of users, a level of training and an amount of user experience; and generating a competency baseline based at least partly on the level of training and the amount of user experience, the customized intervention corresponding to the competency baseline.
	However, Voorhees discloses a system that provides training to users regarding operating one or more types of machines, including a cash register ([0031] lines 1-6); wherein the system determines, for one or more group of users, a baseline for generating training—such as, consulting the profile of the user that stores various attributes related to the user, including: the number of years of experience, equipment experience level, prior training and completion status, etc., and thereby the system generates pertinent trainings or lesson materials to the user ([0055]).  
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Sawa in view of Voorhees; for example, by incorporating a profile database that stores various attributes related to each user of the system, such as: the number of years of experience of the user, the experience level of the user, prior training and completion status of the user, etc., and wherein the system further utilizes the user’s attributes stored in the profile database to enhance the instructions that the system is presenting to the user, so that the user would have a better chance to easily resolve the detected error.  
●	Claim 11 is rejected under 35 U.S.C.103 as being unpatentable over Sawa 2005/0173515 in view of Allen 2005/0114703.
	Regarding claim 11, Sawa teaches the claimed limitations as discussed above per claim 1. 
	Sawa does not explicitly describe that the customized intervention includes providing a link or a QR code for accessing training content at a device remote from the cash management system.
	However, Allen discloses a multi-purpose electronic kiosk that a retail store implements for providing sales-oriented interactive information services ([0017]; [0027]; [0028]); wherein the kiosk incorporates a plurality of applications, including documents that have embedded links in the form of URL in order to access data from a database remote from the kiosk ([0039]; [0040]); and thereby the kiosk allows a user to access one or more relevant trainings or education ([0054]; [0056]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Sawa in view of Allen; for example, by further presenting, as part of the instructions, one or more pages that involve one or more links relevant to the detected error, so that the user would have a further option to learn about the error and/or solution by accessing the links, etc., so that the user would have a better chance to acquire a more comprehensive knowledge regarding the techniques needed to resolve the error and/or avoid such error in the future, etc. 









●	Claims 13 and 14 are rejected under 35 U.S.C.103 as being unpatentable over Sawa 2005/0173515 in view of Shannon 2021/0045043. 
	Regarding claim 13, Sawa teaches the claimed limitations as discussed above per claim 1. 
Sawa does not teach, detecting the user within a threshold distance of the cash management system; determining an identity of the user using an authentication system; determining an authentication level for the user based on the identity of the user; bypassing a login operation for the cash management system based on the identity and the authentication level for the user; and customizing one or more settings of the cash management system based on the identity and the authentication level for the user.
However, Shannon discloses a system that allows a user to interact with an ATM; wherein the system implements one or more biometric sensors, including facial recognition, which are utilized as an authentication system (see [0026]; [0027]); and wherein, upon detecting of the user at a predetermined distance from the ATM, the ATM identifies the user based on the biometric data, thereby determining accounts that the user is allowed to access; and furthermore, without the need to proceed with the normal login steps, the system provides the user with customized user interface that simplifies transaction ([0085] to [0088]; [0092]; [0093]; [0102]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Sawa in view of Shannon; for example, by incorporating one or more sensors, such as distance sensors, biometric sensors, etc., and wherein the system’s algorithm is further updated, so that the system, upon detecting that the user is at a predetermined distance from the ATM, identifies and authenticates the user based on data received via one or more of the biometric sensors; and thereby the system further generates a user interface that is customized according to the user’s specific needs, etc., so that the system would be more adaptive to the user’s preferences.   
Regarding claim 14, of Sawa in view of Shannon teaches the claimed limitations as discussed above per claim 13. 
The limitation, “receiving, using one or more biometric sensors, biometric data associated with the user, wherein determining the identity of the user is based at least partly on the biometric data”, is already addressed per the modification discussed with respect to claim 13. Particularly, the modified system of Sawa already implements one or more biometric sensors, including facial recognition, to identify the identity of the user. 
●	Claims 15-18 are rejected under 35 U.S.C.103 as being unpatentable over Sawa 2005/0173515 in view of Miyazaki 4,428,049. 
Regarding claim 15, Sawa teaches the following claimed limitations: a method for improving cash management system operation ([0001]; [0015]; [0017]: e.g. a system/method for facilitating proper operation of one or more cash machines, including an ATM, etc.), the method comprising: causing a cash management system to be in a transactional mode; detecting an intervention event in connection with user activity of a user involving the cash management system in the transactional mode ([0033]; [0052] lines 1-4; [0060]; [0061]; [0062] lines 1-6: e.g. the system allows a user to perform one or more activities, including: entering inputs, etc., and wherein the system detects one or more errors during operation—such as: (i) determining whether currency to be dispensed is jammed, which requires inspection or repair of a cash-cassette, (ii) determining, based on a discrepancy between the cash count accepted and the cash count in the cash-cassette, an error that requires inspection or repair of the cash-cassette, etc. The implementation above indicates that the system’s algorithm causes the system to be in transaction mode; and the system detects, while in transaction mode, an intervention event in connection with user activity of a user involving a cash management system); generating a customized intervention particular to the intervention event and the user; outputting the customized intervention for presentation to the user, the customized intervention improving the user activity involving the cash management system ([0062] lines 12-14: e.g. based on the detected error above, the system generates a relevant instruction pertinent to the error [i.e. a customized intervention particular to the intervention event and the user]; and wherein the instruction is displayed to the user. In this regard, the instruction achieves the recited intended purpose, i.e. as improving the user’s activity involving the cash management system).
Sawa does not teach, receiving a command at the cash management system to initiate a training mode; and transitioning the cash management system from the transactional mode to the training mode, the training mode including a training activity using training funds in connection with operation of the cash management system.
However, Miyazaki discloses a cash system, such as a cash register, which involves multiple modes of operations, such as: (i) a normal register mode that a user activates for conducting transactions normally (col.2, lines 3-13) and (ii) a training mode that the user activates for conducting training activities using the cash machine (col.3, lines 16-29); and wherein the cash machine is configured to separate transaction activities performed during the training mode from transaction activities performed during the normal transaction mode (col.3, lines 30-63). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Sawa in view of Miyazaki; for example, by incorporating an algorithm that provides the ATM with one or more additional modes of operations, such as a training mode, including one or more keys that allow the system to be switched from one mode to another (e.g. switching the ATM from a normal transaction mode to a training mode, and vice versa); and wherein the algorithm further enables the system to separately track each transaction performed during the training mode from each transaction performed during the normal transaction mode, so that the activities performed during the training mode (e.g. the currency being deposited and/or withdrawn from the ATM) do not affect the actual record that corresponds to the normal transaction, etc., and thereby the system helps the user to easily learn the proper techniques for conducting one or more transactions before the user performs an actual transaction by activating the normal transaction mode, etc., and this increases the user’s chance to efficiently and/or accurately perform his/her transactions.      
Regarding claim 16, Sawa in view of Miyazaki teaches the claimed limitations as discussed above per claim 15. 
Except for designating the funds as “training funds”, part of claim 15 is directed to transaction activities that can be performed using a cash machine, such as an ATM (“dispensing a first set of funds having a value corresponding to the training funds from the cash management system, the first set of funds being dispensed as an initial cash management operation; executing a set of one or more cash management operations using the first set of funds with the cash management system; receiving a second set of funds at the cash management system as a final cash management operation”).
In this regard, Sawa’s system already comprises a system, which includes an ATM, and thereby performs various transaction activities, including: (i) dispensing one or more sets of funds to the user, (ii) receiving one or more sets of funds from the user, etc., and wherein the system performs one or more sets of operations with respect to one or more of the funds ([0060]; [0061]).
In addition, per the modification discussed with respect to claim 15, Sawa’s system incorporates a training mode of operation, which allows the system to perform the various transaction operations above while in training mode; and wherein the system separately tracks each transaction performed during the training mode from each transaction performed during the normal transaction mode, so that the activities performed during the training mode (e.g. the currency being deposited and/or withdrawn from the ATM) do not affect the actual record that corresponds to the normal transaction (see the modification discussed per claim 15). 
Thus, the modification above already addresses the limitations, “designating the initial cash management operation, the set of one or more cash management operations, and the final cash management operation as training operations, the training operations being distinguished from transaction operations for the cash management system”.
Of course, as already pointed out with respect to claim 15, the user switches the system to the normal transaction mode to perform an actual transaction once the user has performed the training. 
The observation above indicates that the modification discussed per claim 15 already addresses claim 16.   
Regarding claim 17, Sawa in view of Miyazaki teaches the claimed limitations as discussed above per claim 16. 
Here also, except for designating the funds as “training funds”, claim 17 is directed to operations that a user performs when using an ATM (“confirming that the second set of funds has a value corresponding to the training funds”).
Sawa already teaches a system that comprises an ATM ([0060]; [0061]); and furthermore, it is an old and routine operations of an ATM to display to the user the amount of cash being deposited and/or dispensed. For instance, when withdrawing cash from an ATM, the user enters the amount of cash (the so-called “training funds” having a corresponding value); and wherein the ATM dispenses the cash to the user (“first set of funds”). Thus, if the user deposited back some cash (“second set of funds”) via the ATM,  the ATM displays the amount being deposited. The above basic operation of the ATM helps the user to confirm whether the amount of cash being deposited (the value of the “second set of funds”) corresponds to amount of cash that the user entered (the value of “training funds”) when withdrawn the cash from the ATM.
Regarding claim 18, Sawa in view of Miyazaki teaches the claimed limitations as discussed above per claim 16. 
The limitation, “the training operations are excluded from a report detailing the transaction operations for the cash management system”, is already addressed per the modification discussed with respect to claim 15 or claim 16.
Particularly, Miyazaki teaches the system separates the training activities from the normal transaction activities, including generating a record or journal paper that distinguishes the transactions made during the training mode from the transactions made during the normal register mode (col.3, lines 30-63). 
Furthermore, Sawa is already modified based on the teaching of Miyazaki; so that the system separately tracks each transaction performed during the training mode from each transaction performed during the normal transaction mode, so that the activities performed during the training mode (e.g. the currency being deposited and/or withdrawn from the ATM) do not affect the actual record that corresponds to the normal transaction, etc.      
●	Claim 19 is rejected under 35 U.S.C.103 as being unpatentable over Sawa 2005/0173515 in view of Miyazaki 4,428,049 and in view of Simon 2003/0113700. 
Regarding claim 19, Sawa in view of Miyazaki teaches the claimed limitations as discussed above per claim 16. 
Regarding the limitation, “the training activity corresponds to the user type, the user type being clerks, managers, executive, couriers, or service people”, Sawa in view of Miyazaki already teaches that the training activity corresponds to the user type, the user type being at least a clerk (see: col.3, lines 30-48).
The combined teaching above does not explicitly teach that the command includes an indication of a user type.
However, Simon discloses a system that provides a user with training regarding a work that the user is performing, wherein the system receives a request from the user, which includes data identifying the user’s job; and thereby the system generates customized training that is pertinent to the user’s job function, etc. ([0037]; [0038]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Sawa in view of Simon; for example, by upgrading the system’s algorithm, so that it provides the user with an option to input additional data, such as: the user’s profession or position, the task the user is performing, etc., and wherein the system further utilizes the additional data received from the user when customizing the training materials to the user, so that the trainings that the system presents to the user would be more pertinent and consistent with the level of the user and the task that the user is attempting to accomplish.   
●	Claim 20 is rejected under 35 U.S.C.103 as being unpatentable over Shannon 2021/0045043 in view of Miyazaki 4,428,049. 
	Regarding claim 20, Shannon discloses the following claimed limitations: a  method for improving cash management system operation, the method comprising: causing a cash management system to be in a transactional mode; detecting a user within a threshold distance of the cash management system ([0085]; [0087]: e.g. a system that facilitates the operation of a cash system, such as an ATM; wherein the ATM comprises one or more sensors, including a sensor for detecting a user who is at a predetermined distance); determining an identity of the user using an authentication system; determining an authentication level for the user based on the identity of the user; customizing one or more settings of the cash management system based on the identity and the authentication level for the user ([0088]; [0091] lines 1-5]; [0102]: e.g. the system implements an authentication system, such as facial recognition, to determine identity of the user, which indicates accounts that the user is allowed to access; and furthermore, the system customizes one or more settings of the ATM transaction  based on the identity and authentication of the user; such as, eliminating the need to perform normal login procedures when the user is accessing his/her account, etc.); detecting an intervention event in connection with user activity of the user involving the cash management system in the transactional mode; generating a customized intervention particular to the intervention event and the one or more settings; outputting the customized intervention for presentation to the user, the customized intervention improving the user activity involving the cash management system ([0091] lines 1-8; [0093]; [0103] lines 5-8]: e.g. the system further detects one or more intervention events related to the user, such as: information that might be of interest to the user; a task—such as a loan application—that the user didn’t finish, etc.; and thereby the system  presents one or more relevant interfaces, including the customized intervention, to the user. The above implementation already meets the recited intended purpose of the customized intervention, i.e. improving the user activity involving the cash management system).  
Shannon does not explicitly describe, transitioning the cash management system from the transactional mode to a training mode, the training mode including a training activity using training funds in connection with operation of the cash management system.
However, Miyazaki discloses a cash system, such as a cash register, which involves multiple modes of operations, such as: (i) a normal register mode that a user activates for conducting transactions normally (col.2, lines 3-13) and (ii) a training mode that the user activates for conducting training activities using the cash machine (col.3, lines 16-29); and wherein the cash machine is configured to separate transaction activities performed during the training mode from transaction activities performed during the normal transaction mode (col.3, lines 30-63). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Shannon in view of Miyazaki; for example, by incorporating an algorithm that provides the ATM with one or more additional modes of operations, such as a training mode, including one or more keys that allow the system to be switched from one mode to another (e.g. switching the ATM from a normal transaction mode to a training mode, and vice versa), so that the user performs one or more training activities (e.g. depositing cash, withdrawing cash, etc.) by activating the training mode, etc. and this increases the user’s chance to efficiently and/or accurately perform his/her transactions.      

















Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715